department of the treasury internal_revenue_service dydd washington d c jan date s i n t dollar_figure contact person telephone number n a t d i o a s l o l i c c i p g n n u o eement o o e e e o a n o e m e i o l d n n employer_identification_number dear sir or madam we have considered m's ruling_request dated date submitted by its authorized representative based on the information submitted we have decided to rule favorably on the rulings requested facts m is an unincorporated membership_organization consisting of s the members m was formed on date with seven original members entering into the agreement pursuant to which the members control m’s operations m performs accounting and administrative functions for the members and performs other functions that would otherwise be performed by the members by performing the functions needed to operate some of the members’ t activities m helps the members fulfill their statutory responsibilities participation in the agreement is explicitly authorized by the statutes creating some of the members by letter dated date the service recognized m as exempt from federal income_taxation under sec_501 of the internal_revenue_code as an organization described in code sec_501 this letter further classified m as a non-private foundation as a supporting_organization described in sec_509 some of m’s members have expressed an interest in offering a new u as a means to generate additional revenues for designated governmental activities funded by the proceeds of the members’ t activities participating members and t organizations located outside v non-v i would sell these new products within their own jurisdictions or in other places where it was -20021603 legally permissible to do so m will be retained to perform functions with respect to these new u similar to those that m performs for existing t m will be paid a fee for its services the non- v t organizations will not become m’s members and will thus not control m or play any role in its governance m's governance structure will be unchanged after it begins offering this new u law and analysis sec_501 of the internal_revenue_code describes organizations exempt under sec_501 a that are organized and operated exclusively for charitable and certain other purposes sec_1 c -1 d of the income_tax regulations further delineates purposes considered charitable within the meaning of code sec_501 stating that the term charitable is used in its generally accepted legal sense and includes lessening of the burdens of government the criteria the service uses to determine if an organization's activities further the charitable purpose of lessening the burdens of government are contained in revrul_85_1 1985_1_cb_141 and revrul_85_2 1985_1_cb_141 the criteria are first that a governmental_unit considers the organization’s activities to be its burden and second that the activities actually lessen the burden revrul_85_1 further states an activity is a burden of government if there is an objective manifestation by the governmental_unit that it considers the organization’s activities to be its burden the interrelationship between the governmental_unit and the organization may provide evidence that the governmental_unit considers the activity to be its burden whether the organization is actually lessening the burdens of government is determined by considering all of the relevant facts and circumstances revrul_87_126 1987_2_cb_150 holds that an organization that provides government- funded retirement benefits for volunteer firefighters qualifies for exemption as a social_welfare_organization under sec_501 of the code the organization provides a benefit of a type and in an amount that the local_government deems to be in the public interest and recognizes as a legitimate function of government as evidenced by the state government's willingness to fund the association and by the establishment of a civil service retirement program to provide comparable benefits thus it lessens the burdens of government a charitable purpose under sec_1_501_c_3_-1 of the regulations and a social welfare purpose under sec_1 c -2 i see also revrul_74_361 1974_2_cb_159 which holds that a nonprofit volunteer fire company qualifies for exemption under sec_501 because providing fire and rescue services for a community lessens the burdens of government and revrul_71_99 1971_1_cb_151 which holds that an organization that provides food and drink to emergency personnel at the scene of major disasters lessened the burdens of government by helping the workers conduct governmental functions revrul_81_276 1981_2_cb_128 holds that a professional standards review organization designated by the department of health and human services to review professional activities of health care providers performed for patients under the medicare and medicaid programs qualifies for exemption under sec_501 as an organization that lessens the burdens of government the organization performs part of the government's statutory responsibilities under the statutes creating these programs see also revrul_85_2 supra legal requirement that the government provide services of the type provided by the organization demonstrates existence of governmental burden revrul_76_418 1976_2_cb_145 holds that an organization lessens the burden of government where it performs services for the government - traffic control and safety - that are the government's recognized responsibility in the ruling the relationship between the organization and the government help indicate that the organization’s activities are part of the government's burden in that governments asked the organization to perform certain services and it performs those services free of charge deriving its operating income from public contributions in revrul_78_68 1968_1_cb_149 an organization qualifies for exemption as a charitable_organization under sec_501 where it operates a governmental program under the authority of the federal and state governments in contrast in revrul_74_117 1974_1_cb_128 an organization that conducts activities associated with the inauguration of a new state governor does not further charitable purposes where the state had never provided similar services and thus had not recognized the activities as a governmental function revrul_74_246 1974_1_cb_130 holds that an organization that provides funds with which a police department could provide rewards for information leading to the apprehension of persons engaged in criminal activities lessens the burdens of government because it gratuitously performs services for government revrul_71_29 1971_1_cb_150 holds that a sec_501 organization’s expenditure to provide funds to a city transit authority to ensure that city bus service is continued furthers the charitable purpose of lessening the burdens of government thus the service has considered a variety of factors in deciding whether an activity is a governmental burden including the following n r a o the organization's interrelationship with governmental_unit s or with governmental officials acting in their official capacity whether the organization conducts activities previously conducted by governmental_unit s the organization's payment of governmental expenses the sources of the organization's funding whether the activities could be performed directly by governmental units whether a statute requires of the type performed by the organization sec_511 of the code imposes a tax on the unrelated_business_taxable_income as defined in sec_512 of organizations exempt from tax under sec_501 zi sec_512 of the code defines unrelated_business_taxable_income as the gross_income derived from any unrelated_trade_or_business as defined in sec_513 regularly carried on with certain deductions and modifications sec_513 of the code defines unrelated_trade_or_business as a trade_or_business the conduct of which is not substantially related to the organization's exercise or performance of the purpose or function forming the basis for its exemption under sec_501 sec_1_513-1 of the regulations provides that trade_or_business is related to exempt purposes only where the conduct of the business activities has a causal relationship to achieving exempt purposes and it is substantially related only if the causal relationship is a substantial one the regulation states that for the conduct of trade_or_business from which a particular item_of_gross_income is derived to be substantially related to exempt purposes producing or distributing the goods or services from which the income is derived must contribute importantly to accomplishing those purposes sec_509 of the code provides that a sec_501 organization is a private_foundation unless it is described in sec_509 or sec_509 of the code provides that organizations described in sec_170 - vi are not private_foundations sec_170 of the code describes governmental units which are not private_foundations under sec_509 sec_509 of the code provides that an organization is not a private_foundation if it meets three requirements itis organized and operated exclusively for the benefit of to perform the functions of or to carry out the purposes of organizations described in sec_509 or it is operated supervised or controlled by or in connection with organizations described in sec_509 or and it is not controlled directly or indirectly by disqualified persons as defined in sec_4946 other than foundation managers and sec_509 or organizations sec_1_509_a_-4 of the regulations provides that a supporting_organization will be regarded as operated exclusively to support publicly supported organizations only if it engages solely in activities that support or benefit the supported organizations under sec_1 a - e of the regulations a supporting_organization may satisfy the operational_test by carrying on an independent activity or program that supports or benefits the supported organizations a supporting_organization may also engage in fund raising activities to raise funds for permissible beneficiaries here m’s activities are a burden of government as evidenced by the following facts and circumstances mwas created by official action of its governmental members some of whom are statutorily authorized to participate in m its activities are controlled by its members with whom it has a close working relationship the functions m provides its members are necessary to their performance of their governmental responsibilities mconducts activities its members would otherwise conduct and pays expenses the members would otherwise pay the new u to be conducted by m’s members with m’s administrative support does not differ in substance from the existing v-based t m's administrative support will assist the members in carrying out their statutorily authorized functions by performing functions necessary for the members to perform their governmental responsibilities conducting activities the members would otherwise conduct and paying expenses the members would otherwise pay as such the new u and m’s administrative support promote sec_501 purposes and are substantially related for purposes of the sec_511 through unrelated_business_income_tax provisions for similar reasons the new u will not adversely affect m’s status as a supporting_organization under sec_509 because conducting the t will help the members perform their governmental responsibilities and all of the profits will be distributed to the members pursuant to the agreement the activity supports and benefits the members accordingly based on the facts and information submitted and representations made we rule as follows m's provision of accounting and administrative services to its members participating in the u and receipt of fees for such services from participating members will not adversely affect m’s status as an organization exempt under sec_501 of the code m's provision of accounting and administrative services to non-v t organizations participating along with members in the u and receipt of fees for such services from the non-v t organizations will not adversely affect m’s status as an organization exempt under sec_501 of the code m's receipt of fees for providing accounting administrative and other services to non-v t organizations participating along with members in the non-v t will not be classified as income from an unrelated_trade_or_business under sec_513 of the code m's provision of accounting and administrative services to non-v t organizations and receipt of fees for such services will not adversely affect m's status as a supporting_organization under sec_509 of the code -d this ruling is directed only to the organization that requested it sec_6110 of the internal_revenue_code provides that it may not be used or cited by others as precedent lf you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter sincerely signed gerald v sack gerald v sack manager exempt_organizations technical group
